In the United States Court of Federal Claims
                                    No. 13-112C
                              (Filed: March 18, 2013)
                             NOT FOR PUBLICATION

                                         )
RALPH TAYLOR,                            )
                                         )
                    Pro Se Plaintiff,    )
                                         )
v.                                       )
                                         )
THE UNITED STATES,                       )
                                         )
                    Defendant.           )
                                         )


 ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION AND
                     MOTION TO AMEND

       Pending before the court is pro se plaintiff Mr. Ralph Taylor’s motion for
reconsideration and motion to amend his pleadings. The court DENIES Mr. Taylor’s
motions.

        Mr. Taylor moves for reconsideration of this court’s decision dismissing his case
for lack of subject matter jurisdiction and for failure to state a claim. Rules 59(a) and
60(b) of the Rules of the Court of Federal Claims (“RCFC”) set forth the applicable
standards for reconsideration and relief from final judgments or orders. To be entitled to
reconsideration under RCFC 59(a), Mr. Taylor “must do more than merely reassert[]
arguments which were previously made and carefully considered by the court.” Bannum,
Inc. v. United States, 59 Fed. Cl. 241, 243 (2003). Rather, Mr. Taylor must show “(1) the
occurrence of an intervening change in the controlling law; (2) the availability of
previously unavailable evidence; or (3) the necessity of allowing the motion to prevent
manifest injustice.” Osage Tribe of Indians of Okla. v. United States, 97 Fed. Cl. 345,
348 (2011). RCFC 60(b) further provides that relief from a final judgment, order or
proceeding may be granted for several enumerated reasons, such as mistake or fraud, as
well as “any other reason that justifies relief.”

       In addition, Mr. Taylor’s post-judgment motion to amend his complaint and for
reconsideration may be denied if the proposed amendment would be futile. See Stueve
Bros. Farms, LLC v. U.S., 107 Fed. Cl. 469, 476 (2012) (discussing various standards for
a post-judgment motion to amend). A motion to amend may be found futile if the
proposed amended complaint fails to state a claim upon which relief may be granted.
Kemin Foods, L.C. v. Pigmentos Vegetales Del Centro S.A. de C.V., 464 F.3d 1339,
1354-55 (Fed. Cir. 2006).

        In his motion, Mr. Taylor states that he mistakenly named a federal official as the
defendant to his breach of contract claim, rather than the United States. Mr. Taylor seeks
to amend his complaint to include the United States as the proper defendant, and for
reconsideration of his breach claim. The court previously dismissed Mr. Taylor’s case
for lack of subject matter jurisdiction because Mr. Taylor’s complaint alleged a claim
against an individual federal official rather than the United States. Taylor v. United
States, No. 13-112C, 2013 WL 638885, at *2 (Fed. Cl. Feb. 19, 2013).

        However, the court also held that even if Mr. Taylor’s complaint had properly
alleged a non-frivolous contract with the United States rather than an individual federal
official, Mr. Taylor could not allege the necessary facts to support his breach of contract
claim. Id. at *2-3. The court sua sponte dismissed Mr. Taylor’s claim for failure to state
claim upon which relief could be granted. Id. at *3. Therefore, as this court’s prior
opinion makes clear, even if Mr. Taylor were to amend his complaint to properly include
the United States as a defendant, such an amendment has already been considered by the
court, and would be futile. Kemin Foods, 464 F.3d at 1354-55 (“When a party faces the
possibility of being denied leave to amend on the ground of futility, that party must
demonstrate that its pleading states a claim on which relief could be granted, and it must
proffer sufficient facts supporting the amended pleading that the claim could survive a
dispositive pretrial motion.”); Bannum, 59 Fed. Cl. at 243 (to be entitled to
reconsideration, a party must do more than reassert arguments that “were previously
made and were carefully considered by the court”). Moreover, to the extent Mr. Taylor is
generally alleging a breach of fiduciary duty against the United States, such a claim is
classified as a tort, and beyond the scope of this court’s jurisdiction. Newby v. United
States, 57 Fed. Cl. 283, 294 (2003).

       Mr. Taylor provides no other grounds for relief under RCFC 59(a) or 60(b). For
these reasons, Mr. Taylor’s motion for reconsideration and motion to amend his
complaint are DENIED.

IT IS SO ORDERED.

                                                         s/ Nancy B. Firestone
                                                         NANCY B. FIRESTONE
                                                         Judge




                                             2